ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-339, recommending on the record certified to the Board pursuant to Rule l:20-4(f)(default by respondent), that DAVID J. DARROW, formerly of WEST ORANGE, who was admitted to the bar of this State in 1978, and who has been temporarily suspended from the practice of law since May 2, 2006, be disbarred for violating RPC 1.15(a) (knowing misappropriation of client funds), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And DAVID J. DARROW having failed to appear on the Order to Show Cause issued in this matter;
*320And good cause appearing;
It is ORDERED that DAVID J. DARROW be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that DAVID J. DARROW be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.